COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Joshua Lutrell, Andrew Davis, Moises         §               No. 08-16-00090-CV
 Roman, Joe Rodriguez; and on behalf of
 all other persons similarly situated,        §                  Appeal from the

                      Appellants’,            §            County Court at Law No. 5

 v.                                           §             of El Paso County, Texas

 El Paso County, et al.,                      §               (TC# 2014DCV3070)

                       Appellee.              §


                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until March 9, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the attorney for Appellee’s,

prepare the brief for Appellee’s and forward the same to this Court on or before March 9, 2017.


       IT IS SO ORDERED this 7thday of February, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.